     Case: 1:19-cv-01100-SO Doc #: 5 Filed: 05/24/19 1 of 22. PageID #: 101




                    IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF OHIO
                              EASTERN DIVISION

SCOTT OBERG and WILLIAM WUNSCH           )    CASE NO.: 1:19-CV-01100
c/o Chris Wido, Esq.                     )
The Spitz Law Firm, LLC                  )    JUDGE SOLOMON OLIVER, JR
25200 Chagrin Blvd, Suite 200            )
Beachwood, Ohio, 44122                   )
                                         )    FIRST AMENDED COMPLAINT
       On behalf of themselves and all   )    FOR VIOLATIONS OF THE FAIR
       others similarly-situated         )    LABOR STANDARDS ACT
                                         )
                            Plaintiff,   )
               v.                        )    (Jury Demand Endorsed Herein)
                                         )
INPAX SHIPPING SOLUTIONS INC             )
C/O Leonard Wright                       )
2444 Forrest Park Rd SE,                 )
Atlanta, Georgia, 30315                  )
                                         )
        and                              )
                                         )
INPAX SHIPPING SOLUTIONS INC. OF         )
OHIO (INPAX SHIPPING SOLUTIONS           )
INC)                                     )
C/O Leonard Wright                       )
2444 Forrest Park Rd SE,                 )
Atlanta, Georgia 30315                   )
                                         )
       Serve also:                       )
       David Williams, Statutory Agent   )
       4250 Port Union Road, Suite 100   )
       (Inpax)                           )
       West Chester, Ohio, 45011         )
                                         )
       -and-                             )
                                         )
INSS, LLC                                )
C/O Leonard Wright                       )
2444 Forrest Park Rd SE,                 )
Atlanta, Georgia 30315                   )
                                         )
                                         )
                                         )
                                         )

                                         .1
      Case: 1:19-cv-01100-SO Doc #: 5 Filed: 05/24/19 2 of 22. PageID #: 102



        -and-                                    )
                                                 )
 INPAX FINAL MILE DELIVERY INC.                  )
 C/O Leonard Wright                              )
 2444 Forrest Park Rd SE,                        )
 Atlanta, Georgia 30315                          )
                                                 )
        -and-                                    )
                                                 )
 LEONARD WRIGHT                                  )
 150 Newfield Drive,                             )
 Tyrone, Georgia, 30290                          )
                                                 )
                               Defendants.       )

                                      INTRODUCTION

1. Defendants Inpax Shipping Solutions, Inc., Inpax Shipping Solutions of Ohio (Inpax Shipping

   Solutions, Inc.), INSS, LLC, and Inpax Final Mile Delivery, Inc. (“Defendants”) failed to pay

   Plaintiffs Scott Oberg, William Wunsch and other Delivery Drivers at least the minimum wage

   for all hours worked; calculated overtime wages incorrectly; and failed to pay all overtime due.

   Accordingly, Defendants’ conduct violated the Fair Labor Standards Act (“FLSA”), 29 USC

   203(m)(2) & (t); 29 CFR 531.59. On behalf of themselves and all other similarly situated

   employees, Oberg and Wunsch bring this action as a collective action under the FLSA, 29

   U.S.C. § 216(b). Members of the collective action are referred to as the “FLSA Collective

   Class Members.”

                                             PARTIES

                               (Plaintiffs and the putative class)

2. Oberg is an individual residing in Cuyahoga County, Ohio. Oberg performed work for

   Defendants within the last three years for which he did not receive the minimum wage or the

   proper overtime wages guaranteed by the FLSA. Oberg’s signed consent to sue form will be

   filed within the next twenty-one (21) days.

                                                 .2
      Case: 1:19-cv-01100-SO Doc #: 5 Filed: 05/24/19 3 of 22. PageID #: 103



3. Wunsch is an individual residing in Cuyahoga County, Ohio. Oberg performed work for

   Defendants within the last three years for which he did not receive the minimum wage or the

   proper overtime wages guaranteed by the FLSA. Wunsch’s signed consent to sue form will be

   filed within the next twenty-one (21) days.

4. The FLSA Collective Class Members are all current and former Delivery Drivers and/or

   “Delivery Associates,” or employees in substantially similar positions and/or with similar job

   titles, that worked for Defendants at any time during the three-year period before the filing of

   this Complaint to present who were not paid all minimum wages and overtime wages due, to

   include opt-ins Sheldon Robinson and Terance Butler.

                                      (The Inpax Defendants)

5. Inpax Shipping Solutions, Inc., (“Inpax”) is a for-profit corporation organized under the laws

   of the State of Georgia, and who maintains offices in Cincinnati, Ohio and whom operates in

   Ohio.

6. Inpax Shipping Solutions of Ohio (Inpax Shipping Solutions, Inc.)(“Inpax Ohio”) is a for-

   profit corporation organized under the laws of the State of Ohio, and who maintains offices in

   Cincinnati, Ohio.

7. INSS, LLC is a for-profit corporation organized under the laws of the State of Ohio, and who

   maintains offices in Cincinnati, Ohio.

8. Inpax Final Mile Delivery, Inc. (“Inpax Final Mile”) is a for-profit corporation organized under

   the laws of the State of Georgia and whom operates in Ohio.

9. Inpax, Inpax Ohio, INSS, and Inpax Final Mile are hereinafter referred to collectively as the

   “Inpax Defendants”




                                                 .3
      Case: 1:19-cv-01100-SO Doc #: 5 Filed: 05/24/19 4 of 22. PageID #: 104



10. At all times referenced herein, Defendants jointly exercised control over the employment of

   Oberg, Wunsch, and those similarly-situated.

11. At all times referenced herein, Defendants jointly had the power to hire and fire Oberg,

   Wunsch, and those similarly-situated.

12. At all times referenced herein, Defendants jointly supervised the schedules of Oberg, Wunsch,

   and those similarly-situated.

13. At all times referenced herein, Defendants jointly determined how Oberg, Wunsch, and those

   similarly-situated would be paid.

14. At all times referenced herein, Defendants jointly maintained employment records for Oberg,

   Wunsch, and those similarly-situated.

15. At all times referenced herein, Defendants jointly employed Oberg, Wunsch, and those

   similarly-situated.

16. Upon information and belief, Inpax, INSS, and Inpax Final Mile all maintain their principal

   offices at same location, 2444 Forrest Park Rd SE, Atlanta, Georgia 30315.

17. Upon information and belief, Inpax, INSS, and Inpax Final Mile are all controlled by Inpax’s

   president, owner, and CEO, Leonard Wright.

18. Upon information and belief, Wright controlled the actions of Inpax Ohio at all times

   referenced herein.

19. At all times referenced herein, Inpax, Inpax Ohio, INSS, and Inpax Final Mile jointly employed

   Oberg, Wunsch, and those similarly-situated as to constitute an employer within the meaning

   of Section 3(d) of the FLSA, 29 U.S.C. § 203(d).




                                                .4
      Case: 1:19-cv-01100-SO Doc #: 5 Filed: 05/24/19 5 of 22. PageID #: 105



                                      (Individual Defendants)

20. Upon information and belief, Wright is a resident of Georgia.

21. Wright is and was at all times referenced herein the president, owner, and/or Chief Executive

   Officer of Inpax Shipping Solutions.

22. At all times referenced herein, Wright supervised and/or controlled Plaintiffs and the putative

   class’ employment with the Inpax Defendants, controlled the day to day operations of the Inpax

   Defendants, to include their compensation policies and practices, and acted directly or

   indirectly in the interest of the Inpax Defendants in relation to their employees, and was an

   employer within the meaning of section 3(d) of the FLSA.

                                 PERSONAL JURISDICTION

23. Defendants hire citizens of the state of Ohio, contract with companies in Ohio, and own or rent

   property in Ohio. As such, the exercise of personal jurisdiction over Defendants comports with

   due process.

24. Oberg, Wunsch, and those similarly-situated performed work in this judicial district, were paid

   unlawfully by Defendants pursuant to work performed in this district and/or were hired out of

   this district.

25. This cause of action arose from or relates to the contacts of Defendants with Ohio residents,

   thereby conferring specific jurisdiction over Defendants.

                    SUBJECT MATTER JURISDICTION AND VENUE

26. This Court has jurisdiction over the subject matter of this action under 29 U.S.C. § 216(b) and

   28 U.S.C. § 1331.

27. Venue is proper in this District because Defendants do a sizeable portion of their business in

   this District, and many of the wrongs herein alleged occurred in this District.



                                                .5
      Case: 1:19-cv-01100-SO Doc #: 5 Filed: 05/24/19 6 of 22. PageID #: 106



                                          COVERAGE

28. At all times referenced herein, Inpax, Inpax Ohio, INSS, and Inpax Final Mile formed a single

   enterprise within the meaning of Section 3(r) of the FLSA, 29 U.S.C. § 203(r); and formed a

   single enterprise engaged in commerce within the meaning of Section 3(s)(1) of the FLSA, 29

   U.S.C. § 203(s)(1), in that said enterprise at all times hereinafter mentioned had employees

   engaged in commerce or in the production of goods for commerce, or employees handling,

   selling or otherwise working on goods or materials that have been moved in or produced for

   commerce by any person and in that enterprise had an annual gross volume of sales made or

   business done of not less than $500,000.00.

29. At all times material to the Complaint, Oberg and those similarly-situated directly participated

   in the actual movement of things in interstate commerce by regularly using instrumentalities

   of interstate commerce in their work, namely by regularly and recurrently delivering

   Amazon.com packages from outside of Ohio to customers homes and businesses in Ohio.

                                             FACTS

(Facts Pertaining To Defendants; Their Business Model And Compensation Practices; And
                               Violations Of The FLSA).

30. Defendants operate an Amazon delivery service.

31. Defendants receive packages ordered by end-users from Amazon and distribute those packages

   locally to their intended recipients via Delivery Drivers and/or “Delivery Associates,” who

   operate vans and trucks maintained owned and maintained by Defendants.

32. At all times referenced herein, the Delivery Drivers and/or Delivery Associates employed by

   Defendants did not cross state lines while performing their deliveries and could not reasonably

   be expected to be called upon to perform deliveries outside of the state they resided in.

33. Defendants operate out of Amazon Fulfillment Centers located around the country.

                                                 .6
      Case: 1:19-cv-01100-SO Doc #: 5 Filed: 05/24/19 7 of 22. PageID #: 107



34. Defendants are incentivized by Amazon to deliver packages as quickly and efficiently as

   possible.

35. Amazon would review the route times and hours of Delivery Drivers and/or Delivery

   Associates to determine how quickly and efficiently Defendants operated their business.

36. Amazon would decrease the number of packages it gave Defendants to deliver if metrics

   related to delivery time and efficiency suffered.

37. Amazon would increase the number of packages it gave Defendants to deliver if metrics related

   to delivery time and efficiency improved.

38. In order to present the most favorable time metrics possible to Amazon, Defendants had an

   interest in keeping the time recorded by Delivery Drivers and/or Delivery Associates as low as

   possible.

39. As demonstrated by the attached job posting for a Delivery Associate, Defendants promised to

   pay Delivery Drivers and/or Associates $140.00 to $160.00 a day:




                                                .7
       Case: 1:19-cv-01100-SO Doc #: 5 Filed: 05/24/19 8 of 22. PageID #: 108




                                                                                               1



40. Defendants’ “salary” scheme was not localized to the Cleveland, Ohio area; ads from around

    the nation where Defendants have offices demonstrate that Defendants offer a daily salary to

    all prospective Delivery Drivers and/or Delivery Associates.2




1
 Exhibit “A”
2
 See Exhibit “B,” (job posting from Cincinnati, Ohio); Exhibit “C,” (job posting from Charlotte, North Carolina);
Exhibit “D,” (job posting from Chicago, Illinois); Exhibit “E,” (job posting from Dallas, Texas).

                                                       .8
        Case: 1:19-cv-01100-SO Doc #: 5 Filed: 05/24/19 9 of 22. PageID #: 109



41. Indeed.com’s “salaries” page shows the average “salary” for Delivery Drivers employed by

    Defendants – regardless of which entity they were employed under – was $145.00 to $146.00

    per day.3

42. Despite the promise of a daily salary, Defendants would pay Delivery Drivers and/or Delivery

    Associates a low hourly wage, typically between $9.00 and $11.00 per hour, and then pay the

    difference of the “salary” as a “bonus.” This was usually listed on employee’s pay stubs as

    “GMR bonus.”

43. By way of example, a true and accurate copy of the December 15, 2018 paystub for Wunsch

    shows that he was paid $140.00 for the six days he worked that week, notwithstanding the

    purported hourly rate of $9.33 per hour shown:




                                                                                                             4


44. Wunsch’s pay stub demonstrates that he was paid a total of $840.53 between his hourly pay

    and GMR bonus; divided by six, this equals $140.08.


3
  Exhibit F (Inpax “average salary” (see “driver”) for Inpax Shipping Solutions); Exhibit G (Inpax Final Mile “average
salary”).
4
  Exhibit H.

                                                         .9
         Case: 1:19-cv-01100-SO Doc #: 5 Filed: 05/24/19 10 of 22. PageID #: 110



45. The GMR bonus was non-discretionary; it is how Defendants “made-up” the gap between the

       hourly rate they actually paid Delivery Drivers and/or Delivery Associates and the advertised

       salary rate.

46. Upon information and belief, Wunsch worked 63.6 hours the week of December 9, 2018,

       resulting in a flat hourly rate of $14.00 – the same “overtime” rate he purportedly received.

47. Defendants’ scheme to deny Delivery Drivers and/or Delivery Associates overtime was

       widespread and systematic, as demonstrated by responses posted in 2017 and 2018 on

       Indeed.Com regarding the starting pay for Delivery Drivers by employees from around the

       County.5

48. From time to time, Delivery Drivers and/or Delivery Associates would perform “rescues” after

       completing their routes.

49. A “rescue” is where the Delivery Driver and/or Delivery Associate meets with another Driver

       who is behind on delivering their packages and takes several of that Driver’s packages to help

       them complete their route.

50. Defendants clocked out Delivery Drivers and/or Delivery Associates before they performed

       “rescues.”

51. Delivery Drivers and/or Delivery Associates were paid anywhere from $50.00 to $100.00 to

       perform “rescues.” These payments appeared as “Bonus2” on their paystubs.

52. As demonstrated by Wunsch’s pay stub, Defendants based his overtime rate strictly on his

       hourly rate, and not based on all pay that should be included in the regular rate, including both

       the GMR bonus and “Bonus2,” in violation of 29 U.S.C § 207(e).




5
    Exhibit I

                                                   .10
      Case: 1:19-cv-01100-SO Doc #: 5 Filed: 05/24/19 11 of 22. PageID #: 111



53. Defendants’ method of paying Delivery Drivers and/or Delivery Associates further

   demonstrates an intentional and willful effort by Defendants to avoid paying these employees

   any overtime at all.

54. As demonstrated by Wunsch’s pay stub, if Wunsch worked 46.32 hours, his resulting regular

   rate of pay was $19.22 – more than $5.00 per hour more than the “overtime” rate he was

   purportedly paid.

55. At all times referenced herein, Defendants had a practice of under-recording the hours Delivery

   Drivers and/or Delivery Associates worked.

56. For example, although Wunsch’s pay check shows only 46.32 hours, he in reality worked

   closer to 70 hours that week: six days, and approximately 10-12 hours each day, from 8:00am

   to 6:00pm, 7:00pm, or 8:00pm.

57. Defendants also had a practice of sending Delivery Drivers and/or Delivery Associates on

   “ride-alongs,” in which they would ride with and assist other Delivery Drivers in performing

   a route.

58. Defendants routinely failed to record the hours Delivery Drivers and/or Delivery Associates

   performed ride-alongs.

59. Defendants routinely failed and refused to pay Delivery Drivers and/or Delivery Associates

   for doing “ride alongs”

60. From time to time, Delivery Drivers and/or Delivery Associates would not have an available

   route when they appeared for work.

61. Defendants required Delivery Drivers and/or Delivery Associates to wait at their warehouse

   location (locally, this was the Amazon Fulfillment center) for up to three hours in the event an

   additional route was added or a route became available.



                                               .11
      Case: 1:19-cv-01100-SO Doc #: 5 Filed: 05/24/19 12 of 22. PageID #: 112



62. Defendants routinely failed to record the hours Delivery Drivers and/or Delivery Associates

   spent waiting for routes.

63. Defendants routinely failed and refused to pay Delivery Drivers and/or Delivery Associates

   time spent waiting for routes.

64. Upon information and belief, despite purporting to pay its Delivery Drivers and/or Delivery

   Associates “overtime,” in reality Defendants paid these employees a flat hourly rate.

65. The purpose of under-recording the hours Delivery Drivers and/or Delivery Associates worked

   served two purposes: to reduce Defendants’ overtime obligations, and to improve the statistical

   data Amazon received from Inpax regarding driver efficiency.

66. At all times referenced herein, Defendants regularly failed to pay Delivery Drivers and/or

   Delivery Associates for all hours worked during a given week, resulting in sub-minimum

   wages.

67. From time to time, Defendants failed to pay Delivery Drivers and/or Delivery Associates for

   one or more days they worked.

68. At all times referenced herein, Oberg, Wunsch, and those similarly-situated were not provided

   with any lunch break.

69. At all times referenced herein, Oberg, Wunsch, and those similarly-situated worked through

   their entire shift.

70. Upon information and belief, Defendants regularly deducted time from the paychecks of

   Oberg, Wunsch, and those similarly-situated for a lunch breaks they did not and could not take.

71. Upon information and belief, managers from Defendants Cleveland, Ohio offices contacted

   Defendants corporate headquarters in Atlanta, Georgia on several occasions about inadequate

   and incorrect pay, and were ignored.



                                               .12
         Case: 1:19-cv-01100-SO Doc #: 5 Filed: 05/24/19 13 of 22. PageID #: 113



72. Upon information and belief, Defendants routinely withheld the final paychecks of employees

       whose employment with Defendants ended.

73. Defendant’s failure to properly pay Delivery Drivers and/or Delivery Associates is not limited

       to the Cleveland, Ohio area; complaints by current and former employees about not being paid

       correctly or at all can be found on www.indeed.com and other websites.6

74. On or around April 29, 2019, a local ABC news affiliate, WEWS News 5, broadcast a story

       regarding Inpax’s failure to pay Delivery Drivers and/or Delivery Associates correctly; that

       story       can    be      found       at         https://www.news5cleveland.com/news/local-

       news/investigations/package-delivery-problems-cleveland-drivers-say-pay-was-short-

       companies-launch-investigations (“News 5 Story”).

75. In the News 5 Story, several other Delivery Drivers and/or Delivery Associates complained of

       similar pay practices as described in the foregoing Complaint, to include employees named

       Randy Huggins, “Antonio,” and Mary.

76. Prior to the News 5 Story, Plaintiffs and similarly-situated Delivery Drivers and/or Delivery

       Associates were paid under INSS, LLC.

77. Subsequent to the News 5 Story, existing Delivery Drivers and/or Delivery Associates, to

       include opt-in Sheldon Robinson, are being now paid under Inpax Final Mile.

                                 (Facts Concerning Plaintiff Oberg)

78. Oberg was initially hired by Defendants in or around November of 2018, when his former

       employer was acquired by Defendants.

79. Oberg was earning $15.00 per hour prior to Defendants’ acquisition of his former employer.




6
    Exhibit “J.”

                                                   .13
      Case: 1:19-cv-01100-SO Doc #: 5 Filed: 05/24/19 14 of 22. PageID #: 114



80. Oberg was paid overtime at a rate of one-and-one-half times his regular rate for all hours

   worked over 40 in a given week by his former employer.

81. Upon being hired, Oberg was told he would be paid $140.00 a day, regardless of the number

   of hours he worked.

82. When Oberg started receiving his paychecks from Defendants, he noticed that it showed an

   hourly rate of $9.33 per hour plus a “GMR bonus” that would make up the difference between

   his hourly wage and $140.00 per day.

83. During his employment with Defendants, Oberg typically reported to work at 8:00am.

84. Oberg would typically work until 6:00pm to 8:00pm, but occasionally worked until late in the

   evening.

85. On some occasions, Oberg would be out completing deliveries until 10:00pm or later.

86. Oberg frequently worked for Defendants four to six days a week.

87. Initially, Oberg would record his own hours using a tablet device.

88. Soon after Oberg began working for Defendants, Defendants stopped allowing Oberg to record

   his own hours.

89. Defendants would log Oberg in and out using a tablet device; Oberg was not permitted to

   record his own hours.

90. On several occasions, Oberg completed “rescues” after completing his route for the day.

91. Defendants would log Oberg out before he went to complete “rescues.”

92. Oberg regularly worked in excess of 40 hours per week while he was working for Defendants.

93. Oberg was not paid overtime for any hours he worked over 40 in a given week.




                                               .14
       Case: 1:19-cv-01100-SO Doc #: 5 Filed: 05/24/19 15 of 22. PageID #: 115



94. Defendants intentionally undercounted the number of hours Oberg actually worked as part of

   their scheme to reduce the number of hours they had to pay “overtime” (actually a flat rate) to

   Oberg.

95. In or around February of 2019, Oberg resigned his employment with Defendants.

96. Oberg resigned his employment after police were called on him while he was delivering

   packages after 10:00pm at night and a resident reported Oberg’s truck as suspicious to police.

97. Oberg was not charged with any crime but the incident was enough for Oberg to decide that

   he no longer wanted to work for Defendants.

                              (Facts Concerning Plaintiff Wunsch)

98. Wunsch was initially hired by Defendants on or about November 25, 2018.

99. During his interview, Wunsch was told he would be paid $140.00 per day for his first 30 days

   of employment; $150.00 a day after his first 30 days, and $170.00 per day after his first 90

   days.

100.    When Wunsch started receiving his paychecks from Defendants, he noticed that it showed

   an hourly rate of $9.33 per hour plus a “GMR bonus” that would make up the difference

   between his hourly wage and $140.00 per day.

101.    Wunsch frequently worked for Defendants four to six days a week.

102.    Defendants would log Wunsch in and out using a tablet device; Wunsch was not permitted

   to record his own hours.

103.    Wunsch regularly performed “rescues” after completing his route.

104.    Defendants would log Wunsch out before he performed any “rescues.”

105.    Wunsch regularly worked in excess of 40 hours per week while he was working for

   Defendants.



                                               .15
       Case: 1:19-cv-01100-SO Doc #: 5 Filed: 05/24/19 16 of 22. PageID #: 116



106.    Wunsch was not paid overtime for any hours he worked over 40 in a given week and/or

   was underpaid overtime.

107.    Defendants intentionally undercounted the number of hours Wunsch actually worked as

   part of their scheme to reduce the number of hours they had to pay “overtime” (actually a flat

   rate) to Wunsch.

   (Defendant’s Violations Of The FLSA Were Willful, Reckless, And Committed Without
                   A Good Faith Belief That Such Conduct Was Lawful).

108.    In 2016, Defendants were sued by an employee named Artimmeo Williamson in the

   Northern District Court of Illinois for violations of the FLSA and Illinois wage and hour laws.

   That case was called Artimmeo Williamson v. Inpax Shipping Solutions, LLC, No. 1:16cv10745

   (“Williamson Litigation”)

109.    In the Williamson Litigation, the plaintiff alleged that he had “not been paid the overtime

   premium of one and a half times their regular rate of pay for all time worked in excess of forty

   hours in individual work week.”

110.    Defendants did not contest the Williamson litigation, instead tendering an offer of

   judgment.

111.    Defendants persisted in maintaining unlawful compensation policies as to Plaintiffs and

   those similarly-situated even after the Williamson n litigation had concluded and Defendants

   had conceded that they violated the FLSA.

112.    The Williamson litigation put Defendants on notice that their conduct had violated the

   FLSA.

113.    Defendants attempted to cover-up the fact that they were not actually paying overtime to

   Plaintiffs and those similarly-situated through the methodology they used to calculate their




                                                .16
       Case: 1:19-cv-01100-SO Doc #: 5 Filed: 05/24/19 17 of 22. PageID #: 117



   pay, to include altering the hours worked by Plaintiffs and those similarly-situated to

   perpetuate the scheme.

114.    Defendants were regularly made aware of complaints by employees that Delivery Drivers

   and/or Delivery Associates were not being paid correctly, yet Defendants took no steps to

   address these concerns.

115.    Upon information and belief, Defendants regularly and intentionally withheld the final

   paychecks of Delivery Drivers and/or Delivery Associates.

116.    Defendants conduct evidences a concerted, intentional and willful effort to frustrate and

   circumvent the minimum wage and overtime requirements of the FLSA.

117.    Defendants violations of the FLSA are so egregious and intentional that Defendants could

   not and did not maintain a good faith belief that their conduct complied with the FLSA.

                                      (Post-Litigation Allegations)

118.    Subsequent to this litigation being filed, Defendants began paying its Delivery Drivers a

   flat hourly rate for exactly 10 hours per day, without regard to any hours actually worked

   beyond 10 hours in a day.

119.    However, if a Delivery Driver works less than 10 hours in a day, they will only be paid for

   the actual time worked.

120.    Defendants’ switch from one deliberately elaborate scheme to avoid overtime payments to

   another scheme further evidences a willful and purposeful violation of the FLSA.

121.    On or about May 24, 2019, Defendants began to force Delivery Drivers and/or Delivery

   Associates to sign binding arbitration agreements containing class action waivers (“Class

   Action Waiver”).




                                                .17
       Case: 1:19-cv-01100-SO Doc #: 5 Filed: 05/24/19 18 of 22. PageID #: 118



122.    The Class Action Waiver is a direct response to this litigation and is part of an effort by

   Defendants to block putative plaintiffs from joining this case.

123.    A true and accurate copy of pages one through four of the Class Action Waiver is attached

   hereto as Exhibit “K.”

124.    Page four of the Class Action Waiver is incomplete, as it states that the agreement shall be

   “construed in accordance with the laws of [STATE] without regard to conflict of laws

   principles.”

125.    Page four of the Class Action Waiver states it is a “national form.”

126.    The Class Action Waiver further demonstrates that the conduct complained of in the

   original Complaint and in this First Amended Complaint are national in scope and not limited

   to the Cleveland, Ohio area.

127.    Defendants’ promulgation of a Class Action Waiver, while this litigation is already

   pending, further evidences a deliberate attempt to thwart Delivery Drivers and/or Delivery

   Associates from exercising their rights under the FLSA.

128.    Defendants did not disclose the pendency of this litigation at the time they required

   Delivery Drivers and/or Delivery Associates to sign a Class Action Waiver, rendering the Class

   Action Waiver procedurally and substantively unconscionable.

129.    The Class Action Waiver is unenforceable because Plaintiffs and those similarly-situated

   were and are transportation workers. See 9 U.S.C.A. § 1; New Prime Inc. v. Oliveira, 139 S.Ct.

   532, 538, 202 L.Ed.2d 536 (2019); Circuit City Stores, Inc. v. Adams, 532 U.S. 105, 119, 121

   S.Ct. 1302, 1311, 149 L.Ed.2d 234 (2001).

                      FLSA COLLECTIVE ACTION ALLEGATIONS

130.    Plaintiffs incorporates by reference the allegations in the preceding paragraphs.


                                                .18
       Case: 1:19-cv-01100-SO Doc #: 5 Filed: 05/24/19 19 of 22. PageID #: 119



131.    Plaintiffs brings this as a collective action pursuant to 29 U.S.C. § 216(b) on behalf of

   themselves and all similarly-situated individuals who are part of the following class:

           All current and former Delivery Drivers, Delivery Associates, or other
           substantially similar positions and/or with similar job titles who worked for
           Defendants at any time during the three-year period before the filing of this
           Complaint to present.

132.    Collective Action treatment of Plaintiffs’ FLSA claim is appropriate because Plaintiffs and

   the FLSA Collective Class Members have been subjected to the common business practices

   referenced in paragraph 20-63, 94-106 supra, and the success of their claims depends on the

   resolution of common issues of law and fact, including, inter alia, whether Defendants’

   enterprise-wide practices failed to properly compensate the FLSA Collective Class Members

   for all hours worked.

            COUNT I: VIOLATION OF THE FAIR LABOR STANDARDS ACT

133.    Plaintiffs restate each and every prior paragraph of this Complaint, as if it were fully

   restated herein.

134.    Section 6 of the FLSA, 29 U.S.C. § 206, establishes the right to be paid minimum wages.

   Section 16(b) of the FLSA, 29 U.S.C. § 216(b), entitles an employee to recover all unpaid

   wages, an equivalent amount as liquidated damages, and reasonable attorneys’ fees and costs.

135.    At all times relevant to this action, Defendants willfully failed and refused to pay Plaintiffs

   and those similarly-situated the applicable minimum wages required by the FLSA, causing

   Plaintiffs and those similarly-situated to suffer damage in amounts to be proven at trial.

136.    The FLSA requires each covered employer such as Defendants to compensate all non-

   exempt employees at a rate of not less than 1.5 times the regular rate of pay for work performed

   in excess of 40 hours in a work week.




                                                 .19
       Case: 1:19-cv-01100-SO Doc #: 5 Filed: 05/24/19 20 of 22. PageID #: 120



137.    Plaintiffs and those similarly-situated were not exempt from the right to receive overtime

   pay under the FLSA during their employment with Defendants.

138.    Plaintiffs and those similarly-situated are entitled to be paid overtime compensation for all

   overtime hours worked.

139.    At all times relevant to this Complaint, Defendants had a policy and practice of failing and

   refusing to pay overtime to its employees for their hours worked in excess of 40 hours per

   week, and in fact perpetuated a scheme to hide from these employees the fact that they were

   not actually being paid overtime.

140.    Defendants either recklessly failed to investigate whether their failure to pay Plaintiffs and

   those similarly-situated at least a minimum wage for all of the hours they worked during the

   relevant time period violated the Federal Wage Laws of the United States, they intentionally

   misled Plaintiffs and those similarly-situated to believe that Defendants were not required to

   pay him at least a minimum wage, and/or Defendants concocted a scheme pursuant to which

   they deprived Plaintiffs and those similarly-situated the minimum wage pay he earned.

141.    Defendants either recklessly failed to investigate whether their failure to pay Plaintiffs and

   those similarly-situated overtime violated the Federal Wage Laws of the United States, they

   intentionally misled Plaintiffs and those similarly-situated to believe that Defendants were

   paying overtime correctly, and/or Defendants concocted a scheme pursuant to which they

   deprived Plaintiffs and those similarly-situated the overtime pay they earned.

142.    At all times relevant to this Complaint, the Defendants were, have been, and continue to

   be “employers” within the meaning of the FLSA 29 U.S.C. § 203(d).

143.    Defendants have failed to make, keep, and preserve records with respect to Plaintiffs and

   those similarly-situated, sufficient to determine the wages, hours, and other conditions and



                                                 .20
       Case: 1:19-cv-01100-SO Doc #: 5 Filed: 05/24/19 21 of 22. PageID #: 121



   practices of employment in violation of the FLSA, 29 U.S.C. §§ 201 et. seq., including 29

   U.S.C. § 211(c) and § 215(a).

144.    Defendants’ conduct as alleged herein constitutes a willful violation of the FLSA within

   the meaning of 29 U.S.C. § 255(a).

145.    Plaintiffs and those similarly-situated are entitled to damages in the amount of their unpaid

   overtime compensation, plus liquidated damages as provided by the FLSA, 29 U.S.C. § 216(b),

   and other such legal and equitable relief as the Court deems just and proper, including their

   attorneys’ fees and costs.

146.    Defendants violated the FLSA without a good faith belief that their conduct was lawful.

147.    Plaintiffs requests recovery of their attorney’s fees and costs associated with this cause as

   provided by 29 U.S.C. § 216(b)

                                     PRAYER FOR RELIEF

        WHEREFORE, Plaintiffs Scott Oberg and William Wunsch respectfully request relief

against Defendants as set forth below:

  a. Designating this action as a collective action on behalf of Plaintiff and the Collective they
     represent pursuant to the Fair Labor Standards Act, issuing notice pursuant to 29 U.S.C.
     § 216(b) to all similarly situated members of the FLSA opt-in Collective apprising them of
     the pendency of this action, which will permit them to assert timely FLSA claims in this
     action by filing individual consent to sue forms pursuant to 29 U.S.C. § 216(b), and equitably
     tolling the statute of limitations from the date of filing this Complaint until the expiration of
     the deadline for filing consent to sue forms pursuant to 29 U.S.C. § 216(b);

 b. Designating Plaintiffs SCOTT OBERG and WILLIAM WUNSCH as the representative for
    the Collective;

  c. Awarding Plaintiff and the Collective unpaid minimum wages and unpaid overtime wages
     and an additional equal amount as liquidated damages pursuant to 29 U.S.C. § 216(b);

 d. Awarding damages, including actual, general, special, incidental, statutory, punitive, treble,
    liquidated, and consequential to Plaintiff and Class members in an amount to be determined
    at trial;

  e. Issuing a declaratory judgment that the practices complained of herein are unlawful under

                                                 .21
     Case: 1:19-cv-01100-SO Doc #: 5 Filed: 05/24/19 22 of 22. PageID #: 122



     the FLSA, 29 U.S.C. §§ 201 et seq..;

  f. Issuing an injunction prohibiting Defendants from continued unlawful practices, policies and
     patterns set forth herein;

 g. Issuing a declaratory judgment that any Class Action Waiver signed by any putative plaintiff
    is unenforceable as a matter of law pursuant to §1 of the Federal Arbitration Act;

 h. Awarding pre-judgment and post-judgment interest as provided by law;

  i. Awarding reasonable attorneys’ fees and costs; and

  j. Awarding such other and further relief that this Court deems appropriate.



                                                    Respectfully submitted,

                                                    /s/ Chris P. Wido
                                                    Brian D. Spitz (0060881)
                                                    Chris P. Wido (0090441)
                                                    Tina M. Scibona (0092008)
                                                    THE SPITZ LAW FIRM, LLC
                                                    25200 Chagrin Boulevard, Suite 200
                                                    Beachwood, Ohio 44122
                                                    Phone: (216) 291-4744
                                                    Fax: (216) 291-5744

                                                    Email: brian.spitz@spitzlawfirm.com
                                                           chris.wido@spitzlawfirm.com
                                                           tina.scibona@spitzlawfirm.com


                                                    Attorneys for Plaintiffs Scott Oberg and
                                                    William Wunsch



                                        JURY DEMAND

       Plaintiffs Scott Oberg and William Wunsch demand a trial by jury by the maximum

number of jurors permitted.


                                                           /s/ Chris P. Wido
                                                           Chris P. Wido (0090441)
                                                           THE SPITZ LAW FIRM, LLC
                                              .22
